Citation Nr: 1041530	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  09-37 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) for aid and 
attendance and/or housebound status.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1953 to July 1955.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
that denied the above claims.


FINDINGS OF FACT

1.  The Veteran is not in receipt of service connection for a 
disability rated as 100 percent disabling.

2.  Although the competent evidence of record reflects that the 
Veteran requires assistance with a number of his activities of 
daily living regarding all executive functions and personal care, 
the evidence establishes that such need is not the result of his 
service-connected disabilities.

3.  The Veteran's service-connected disabilities include hearing 
loss, rated as 50 percent disabling; thoracotomy scar, rated as 
20 percent disabling; myofacial pain syndrome associated with 
thoracotomy, rated as 10 percent disabling; and tinnitus, rated 
as 10 percent disabling.   

4.  The Veteran's service-connected disabilities have not been 
shown to be of such severity as to preclude substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation based on 
housebound status or based on the need for regular aid and 
attendance have not been met.  38 U.S.C.A. §§ 1114(l), 1114(s), 
1502(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.350, 3.351, 
3.352 (2010).

2.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  SMC

The Veteran contends that as a result of multiple service-
connected disabilities he is in need of aid and attendance for VA 
compensation purposes, or, at the very least, is housebound.  
Pertinent to this appeal, the Veteran's service-connected 
disabilities include: hearing loss, rated as 50 percent 
disabling; thoracotomy scar, rated as 20 percent disabling; 
myofacial pain syndrome associated with thoracotomy, rated as 10 
percent disabling; and tinnitus, rated as 10 percent disabling.  
The Veteran has been in receipt of permanent and total 
nonservice-connected pension since August 2007.

A.  Housebound Rate

Special monthly compensation (SMC) at the housebound rate is 
warranted when a veteran has a single service-connected 
disability rated as 100 percent disabling and is permanently 
housebound.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  
Housebound status is defined as being when the veteran is 
substantially confined as a direct result of service-connected 
disabilities to his dwelling and the immediate premises and it is 
reasonably certain the disability or disabilities and resultant 
confinement will continue throughout his lifetime.  Id.


There is no dispute as to the fact that the Veteran is not in 
receipt of service connection for a disability rated as 100 
percent disabling.  Therefore, inasmuch as he does not meet the 
first legal criterion for housebound status, his claim for SMC at 
a housebound rate must be denied as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (in a case where the law 
and not the evidence is dispositive, the claim should be denied 
because of the absence of legal merit or the lack of entitlement 
under the law).

B.  Aid and Attendance Rate

The Board's inquiry, however, is not complete.  In this regard, 
SMC is also warranted when a veteran is so helpless as to be in 
need of regular aid and attendance (due to service-connected 
disabilities).  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  The 
following will be accorded consideration in determining the need 
for regular aid and attendance: inability of veteran to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability of 
veteran to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend to 
the wants of nature; or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect the 
claimant from hazards or dangers incident to his daily 
environment.  38 C.F.R. § 3.352(a).  It is not required that all 
of the disabling conditions enumerated in this paragraph be found 
to exist, nor is it necessary that there be a constant need for 
aid and attendance.  Id.  However, entitlement requires at least 
one of the above enumerated factors be present.  Turco v. Brown, 
9 Vet. App. 222, 224-5 (1996).

The Veteran has resided in an assisted living facility for four 
years.  During a July 2010 VA examination for aid and attendance 
or housebound, it was noted that the Veteran needed constant 
supervision and had to be administered his medication, instructed 
when to bathe and dress, and perform personal hygiene.  It was 
reported that the Veteran had been treated for Alzheimer's 
dementia, severe hearing loss, gastrointestinal reflux disease 
(GERD), anxiety disorder, and weight loss.  Following an 
examination, the Veteran was diagnosed as having dementia, a 
chest scar, benign prostatic hypertrophy, GERD, and hearing loss.  
The examiner commented that the Veteran was unable to work due to 
his dementia and needed aid and attendance.  In addition, the 
examiner found that the Veteran was in need of help with all 
executive functions and personal care also due to his dementia 
and was unable to perform dressing and undressing, bathing, and 
grooming on his own.  During an examination for mental disorders, 
also performed in July 2010, the Veteran was diagnosed as having 
dementia and was found to be incapable of living and functioning 
independently as a result of this disability.  The Veteran's 
service-connected disabilities were specifically reviewed during 
the July 2010 examinations as well.  During the muscle and scar 
examinations, the examiner found that these disabilities did not 
impact the Veteran's usual daily activities.  In addition, 
hearing loss was noted to interfere with understanding 
conversations in person or on the telephone, but the examiner 
found that his hearing loss could be managed in a work place 
setting with hearing aids.  There is no indication that hearing 
loss contributed to the Veteran's need for aid and attendance.  

The foregoing evidence supports a finding that the Veteran 
requires regular assistance as a result of his nonservice-
connected disability of dementia and the July 2010 VA examination 
supports a finding that his non-service connected dementia is the 
sole factor necessitating aid and assistance.  There is no 
competent evidence of record showing that any of his service-
connected disabilities contribute to his inability to live 
independently.  In fact, the July 2010 examinations demonstrate 
that his service-connected disabilities are not so severe as to 
cause the Veteran to live in an assisted living facility.  The VA 
examiners provided definitive opinions which included rationale 
and cited to specific evidence in the file as support.  The 
opinions were based upon review of the claims file and a physical 
examination, and are found to be persuasive.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).

With regards to the factors enumerated in 38 C.F.R. § 3.352, the 
Board notes that the above evidence addresses whether the 
Veteran's service-connected disabilities result in an inability 
to dress or undress himself, an inability to keep himself 
ordinarily clean and presentable, an inability to feed himself, 
or an inability to attend to the wants of nature.  And the 
Veteran does not have a special prosthetic or orthopedic 
appliance which might require frequent need of adjustment.  As 
for any need or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the Veteran from 
hazards or dangers incident to his daily environment, the record, 
as discussed above, indicate that the Veteran's service-connected 
disabilities do not affect his ability to live independently.  

As discussed above, medical professionals from VA have indicated 
that the Veteran's need for regular care is related to 
nonservice-connected disabilities.  Competent medical experts 
have provided these opinions and the Board is not free to 
substitute its own judgment for that of such experts.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  In reaching its 
decision, the Board has considered the benefit- of-the-doubt 
rule; however, a preponderance of the evidence is against the 
assignment of a SMC based on a need for regular aid and 
attendance.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Thus, the claim must be 
denied.

II.  TDIU

A total disability rating may be assigned, where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disabilities.  If 
there is only one disability, the disability shall be ratable at 
60 percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16.

Disabilities that are not service connected cannot serve as a 
basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

While the veteran may be unemployed, the dispositive issue is 
whether he is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran's service-connected disabilities include hearing 
loss, rated as 50 percent disabling; thoracotomy scar, rated as 
20 percent disabling; myofacial pain syndrome associated with 
thoracotomy, rated as 10 percent disabling; and tinnitus, rated 
as 10 percent disabling.  The Veteran's combined disability 
evaluation is 70 percent.  See 38 C.F.R. § 4.25, Table I.  The 
Veteran therefore meets the schedular requirements of 38 C.F.R. § 
4.16.  However, the analysis does not end here.  The Board must, 
nevertheless, determine whether the Veteran's service-connected 
disabilities render him unemployable.

In his March 2010 substantive appeal, the Veteran stated that his 
service-connected disabilities prevent him from gainful 
employment, regardless of the other disabilities that are not 
service-connected.  

In order to establish entitlement to a total disability rating 
due to individual unemployability, the evidence must establish 
that the veteran is unable to obtain or retain employment solely 
due to his service connected disabilities.  Although the evidence 
shows that the Veteran has hearing loss, tinnitus, a thoracotomy 
scar, and myofacial pain syndrome associated with thoracotomy 
that are service-connected, it does not show that these 
disabilities are so severe to render him unemployable.  The 
evidence of record clearly shows that the Veteran's nonservice-
connected dementia is the sole cause of his unemployment.  See VA 
examination July 2010.  The Board's finding is supported by the 
July 2010 VA examiner who opined that the Veteran's hearing loss 
does not render him unemployable.  The examiner specifically 
stated that the Veteran's hearing loss and tinnitus did not keep 
him from seeking gainful employment and he could manage in a work 
place setting by using his MED-VAMC issued aids.  In addition, 
the Veteran underwent muscle and scar examinations that showed 
that the Veteran's thoracotomy scar and myofacial pain syndrome 
did not affect his usual daily activities.  In fact, the Veteran 
was no longer taking pain medication at the time of the 
examination.  The VA examiners' opinions provided included 
rationale and cited to specific evidence in the file as support.  
The opinions were based upon review of the claims file and a 
physical examination, and are found to be persuasive.  See 
Prejean, 13 Vet. App. at 448-9.

The Board notes that in statements submitted by the Veteran's 
private physicians dated June 2009 and July 2009, the Veteran was 
said to have severe hearing loss and was not able to work as a 
result.  However, there is no indication that the opinions 
contained in this letter regarding the etiology of the Veteran's 
limitations were based on a medical examination of the Veteran.  
The Board acknowledges that there is likely to be some basic 
knowledge of the Veteran's condition as he was treated by these 
physicians.  However, without any citation to clinical evidence 
or lay examples, the Board finds that the absence of any 
indication that these opinions were based on some physical 
assessment of the Veteran all but negates the probative value of 
this evidence.  See Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in the 
record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual predicate 
in the record, are not probative medical opinions).  See also 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the relevant 
inquiry when assessing the probative value of a medical opinion 
is whether the opinion reflects application of medical principles 
to an accurate and complete medical history).

Although the Veteran has not worked since 1996, it was reported 
during the July 2010 VA examination that the Veteran's retirement 
was due to age and duration of work and not due to a disability.  
Furthermore, as previously stated, July 2010 VA examiners found 
that the Veteran's inability to work is due to his nonservice-
connected disability of dementia.  In light of the thoroughness 
of the examination and opinions provided, the Board will afford 
these opinions significantly more probative weight in its 
determination than the unsubstantiated opinions provided by the 
Veteran's private physicians discussed above.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of 
the Board to assess the credibility and weight to be given the 
evidence).

There is no evidence that the Veteran is unable to secure or 
follow a substantially gainful occupation due solely to his 
service-connected disabilities.  For this reason, the 
preponderance of the evidence is against the claim.  Entitlement 
to a total disability rating based on individual unemployable is 
not warranted.  38 U.S.C.A. § 5107(b).


III.  Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant substantially compliant pre-
adjudication notice by a letter dated in January 2008.  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and obtained medical opinions as to the etiology 
and severity of disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to special monthly compensation for aid and 
attendance and/or housebound status is denied.

Entitlement to a total disability rating for compensation 
purposes due to individual unemployability is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


